 

Fill in this information t

 

(_) Check if this is an amended

 

 

Debtor 1 Keith D McDonald plan, and list below the
First Name Middle Name Last Name sections of the plan that

Debtor 2 have been changed.

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Northern District of Indiana

Case number
(if known)

 

 

 

 

Official Form 113
Chapter 13 Plan 12117

Part 7: Notices

To Debtors:

To Creditors:

This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that do
not comply with local rules and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies.

Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
an attorney, you may wish to consult one.

If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
provision will be ineffective if set out later in the plan.

 

1.1 | Alimit on the amount of a secured claim, set out in Section 3.2, which may result in a partial Mi Included () Not Included
payment or no payment at all to the secured creditor

 

1.2 | Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out C) Included Mi Not Included
in Section 3.4

 

 

 

1.3 | Nonstandard provisions, set out in Part 8 WM Included | Not Included

 

 

 

 

Part 2: Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as follows:

$2,850.00 per month for 60 months.

lf fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments
to creditors specified in this plan.

4 \ eDonald
2.2 Regular payments to the trustee will be made from future income in the following manner:

Check all that apply.

C) Debtor(s) will make payments pursuant to a payroll deduction order.

] Debtor(s) will make payments directly to the trustee.

_) Other (specify method of payment):

2.3 Income tax refunds.
Check one.

L) Debtor(s) will retain any income tax refunds received during the plan term.

 

vi Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will

turn over to the trustee all income tax refunds received during the plan term.
A) Debtor(s) will treat income tax refunds as follows:

Debtor will pay all Net Tax Refund received over $750.00 to Trustee.

2.4 Additional payments.
Check one.

Vi None. /f “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4is $171,000.00

Part 3: Treatment of Secured Claims

 

3.1 Maintenance of payments and cure of default, if any.

Check one.

C) None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

A The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required
by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the
trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before
the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment
and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the
automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments
under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the
plan. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

 

 

Name of Creditor / Collateral Current Amountof _Interestrate Monthly Estimated
Installment arrearage on plan total
Payment (if any) arrearage paymenton payments by
(including (if arrearage trustee
escrow) applicable)

Truhome Solutions $1,783.00 $9,202.00 0.00% Pro-Rata $116,182.00

Collateral Disbursed by:

45-16-22-305-018.000-042 A Trustee

340 E. 130th Ln, Crown Point, IN 46307 OC Debtor(s)

Rogers & Hollands $182.00 0.00% $0.00 avg. $5,183.00

Collateral Disbursed by:

Wedding Ring MW Trustee

Insert additional claims as needed.

(_] Debtor(s)

KN eboutd
3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

L] None. /f “None” is checked, the rest of § 3.2 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

Wi The debtor(s) request that the court determine the value of the secured claims listed below.For each non - governmental secured claim
listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headedAmount of secured claim.
For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of claim
filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the
secured claim will be paid in full with interest at the rate stated below.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of
this plan.If the amount of a creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in its
entirety as an unsecured claim under Part 5 of this plan.Unless otherwise ordered by the court, the amount of the creditor's total claim
listed on the proof of claim controls over any contrary amounts listed in this paragraph.

The holder of any claim listed below as having value in the column headedAmount of secured claim will retain the lien on the property
interest of the debtor(s) or the estate(s) until the earlier of:

(a) payment of the underlying debt determined under nonbankruptcy law, or

(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 

Name of creditor / Estimated Value of Amountof Amountof  Interestrate Monthly Estimated
Collateral amount of collateral claims secured paymentto total of
creditor’s senior to claim creditor monthly
total claim creditor’s payments
claim
Mechanics Bank $35,000.00 $14,321.00 $0.00 $14,321.00 5.50 % Pro-Rata $16,209.50
Collateral

2008 Cadillac Escalade

Insert additional claims as needed.

3.3 Secured claims excluded from 11 U.S.C. § 506.
Check one.

Wi None. /f “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien Avoidance
Check one.

Vi None. /f “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral.
Check one.

(1) None. /f “None” is checked, the rest of § 3.5 need not be completed or reproduced.

Mj The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor's claim, The debtor(s) request that
upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301
be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.

Name of creditor Collateral

Westgate Resorts 2801 Old Winter Rd. Ocoee, FL 34761

Insert additional claims as needed.

Part 4: Treatment of Fees and Priority Claims

kK \\ eo nol
4.1 General

Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4,2 Trustee’s fees
Trustee's fees are governed by statute and may change during the course of the case but are estimated to be 5.00 % of plan payments;
and during the plan term, they are estimated to total $8,550.00 .

4.3 Attorney’s fees

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $0.00.

 

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
Check one.

L) None. /f “None” is checked, the rest of § 4.4 need not be completed or reproduced.

Mi The debtor(s) estimate the total amount of other priority claims to be $19,280.60 :

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
Check one.

i None. /f “None” is checked, the rest of § 4.5 need not be completed or reproduced.

Part 5: Treatment of Nonpriority Unsecured Claims

 

5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check all that apply.

LC] The sum of _.
L) ~— of the total amount of these claims, an estimated payment of

vi The funds remaining after disbursements have been made to all other creditors provided for in this plan.

If the estate of the debtor(s)} were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
$0.00 . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least
this amount.

5.2. Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

Wi None. /f “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3. Other separately classified nonpriority unsecured claims. Check one.

WI None, /f “None” is checked, the rest of § 5.3 need not be completed or reproduced.

Part 6: Executory Contracts and Unexpired Leases

 

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
and unexpired leases are rejected. Check one.

CL) None. /f “None” is checked, the rest of § 6.1 need not be completed or reproduced.

Vi Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below,
subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column includes only

payments disbursed by the trustee rather than by the debtor(s). i
/ 0 \ U
\V cS on! af
Name of creditor Current Amountof Treatment of arrearage Estimated

 

Description of leased property or executory contract installment arrearage to (Refer to other plan total
payment be paid section if applicable) payments
by trustee
Windy City Jay Truck Sales $1,958.67 0 $0.00
2014 Freighter Cascadia Disbursed by:
() Trustee

Mj Debtor(s)

Insert additional claims as needed.

Pp

Part 7: Vesting of Property of the Estate

 

7.1 Property of the estate will vest in the debtor(s) upon
Check the applicable box:

() plan confirmation.

Wi entry of discharge.
C) other:

Part 8: Nonstandard Plan Provisions

 

 

8.1 Check “None” or List Nonstandard Plan Provisions

L) None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included
in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

Escrow Agreements for Payment of Real Estate Taxes and Insurance

Any and all escrow agreement(s) for the payment of Taxes and Insurance as to the Debtor's Principal Residence and/or other Real Property
owned by the Debtor between Debtor and the Servicer of any Note and Mortgage secured by any such property shall remain in full force and
effect during the term of the Plan.

Secured Claims from Internal Revenue Service or Indiana Department of Revenue
In the event that the Internal Revenue Service and/or the Indiana Department of Revenue files a Secured Claim, the Secured Claim shall be
paid as allowed at the applicable statutory rate.

No Payment on HUD Partial Claim

Debtor entered into a Note and Subordinate Mortgage to the U.S. Department of Housing and Urban Development as part of a Loan
Modification on Debtor's Homestead Residence. This Note and Mortgage do not contemplate that any payments will be made until either the
Note / Mortgage matures (which is after the Plan is to be completed) and/or when the Property is sold. As such, the Plan shall not make any

payments on the HUD Note.
Kmevdoadd
Part 9: Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the

Debtor(s), if any, must sign below.

x /s/ Keith D McDonald

 

Signature of Debtor 1

Executed on 10/25/2019
MM/DD/IYYYY

x /s/ Shaun T. Olsen

 

Signature of Attorney for Debtor(s)

he Mer. 0

Signature of Debtor 2

Executed on lO/25 2019

MM/DD/YYYY

Date 10/25/2019
MM /DD/YYYY

 

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions

included in Part 8.
 

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set out
below and the actual plan terms, the plan terms control.

a.

b.

Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)

Modified secured claims (Part 3, Section 3.2 total)

Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)

Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)

Fees and priority claims (Part 4 total)

Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)

Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)
Separately classified unsecured claims (Part 5, Section 5.3 total)

Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)
Nonstandard payments (Part 8, tofal)

Total of lines a through j

$121,365.00
$16,209.50
$0.00

$0.00
$27,830.60
$0.00

$0.00

$0.00

$0.00

+ $0.00

 

$165,405.10

 

 

 

OZ 3M O14

\
